Title: From John Adams to Thomas Boylston Adams, 15 September 1801
From: Adams, John
To: Adams, Thomas Boylston



Dear Thomas
Quincy September 15. 1801

Have a care, that you do not let Captain Duane know, that I am reading Cicero de Senectute again: because he will immediately insert in his Aurora Borealis, that I recollected, those Words in the 17th Chapter “nihil ei tam regale videri, quam Studium agri colendi.” He will say that there is nothing in building Stone Wall, or in collecting Heaps of Compost, but the tang of Royalty and Monarchy, which Socrates and Xenophon and Cicero perceived, which attracts my Esteem and Affection: and all the Germans and all the Irish and all the Quakers and Anabaptists will Say they believe him: and the Presbyterians will Shake their heads and Say it is too true: The Captain will quote the Words “Nun quam terra recusat imperium,” as mathematical demonstration that my taste for Agriculture is only a fruit of my Arbitrary Disposition and despotic Principles.
I wonder how the Captain, will announce the Arrival of your Brother? What Ingenuity of Malignity and what Impudence of Mendacity, his Genius and his forehead will furnish upon this Occasion excites my Curiosity.
I dont recollect to have seen an Aurora since I became Monarch of Stony field, Count of Gull Island, Earl of Mount Arrarat, Marquis of Candlewood Hill, and Baron of Rocky Run.—But I confess I now wish to see all that the Aurora, shall say on the Arrival of J. Q. A. Send them to your affectionate Father
